Citation Nr: 1755693	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-39 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a balance disorder, to include as secondary to service-connected residuals of a shell fragment wound to the left knee.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to October 1953.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2009, the Board granted service connection for several of the Veteran's then pending claims.  Subsequent to the Board's September 2009 adjudication, the Veteran perfected an appeal for additional claims, including the issue of entitlement to service connection for a balance disorder, to include as secondary to service-connected residuals of a shell fragment wound to the left knee, which were then merged into the Veteran's appeal.

In November 2012, the Board denied the Veteran's claims of entitlement to service connection for frostbite of the feet, entitlement to an increased rating for residuals of a shell fragment wound to the left knee, and entitlement to an initial compensable rating for residuals of a shell fragment wound to the right upper arm.  The Board then found that the issue of entitlement to a TDIU was raised by the record.  The Veteran's claims of entitlement to service connection for a balance disorder, to include as secondary to service-connected residuals of a shell fragment wound to the left knee and entitlement to a TDIU were remanded for additional development.  

In June 2017, the Board again remanded the two issues for further development.  These two issues have since returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).



FINDINGS OF FACTS

1.  The Veteran's diagnosis of cerebellar ataxia is a congenital/developmental defect that pre-existed the Veteran's military service; there is no evidence of any super-imposed disorder during the Veteran's active duty service; the Veteran's service connected disabilities are not causally related to his cerebellar ataxia; and the Veteran's cerebellar ataxia was not permanently made worse by his service connected disabilities.

2.  The Veteran's service connected disabilities do not render him unable to secure or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a balance disorder, to include as secondary to service-connected residuals of a shell fragment wound to the left knee, have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017); VAOPGCPREC 82-90.

2.  The schedular criteria for TDIU are not met; a TDIU rating is not warranted; referral for extraschedular consideration is not warranted.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in March 2016 and August 2017.  The examinations were adequate.  The examiner reviewed the medical evidence of record in conjunction with the examination, and conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.  Service Connection for Balance Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112; 38 C.F.R. § 3.304; Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. 
§§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C. § 1153  applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); 38 C.F.R. § 3.306. 

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. 
 §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects," because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating." VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C. §§ 1110 and 1111.  38 C.F.R. § 3.303(c); Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-1386 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury. VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.   

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to service connection for his balance disorder, to include as secondary to service-connected residuals of a shell fragment wound to the left knee.  The Veteran consistently reports dizziness, including while lying down, and has had incidents where he has fallen.  He was initially diagnosed with acute vertigo and labyrinthitis in March 2003, but was later diagnosed with cerebellar ataxia in October 2007.  

After a review of all of the lay and medical evidence, the Board finds that service connection is not warranted.  The Veteran's disorder has been determined to be a congenital defect, and thus is not a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  The congenital defect was not aggravated by any event of military service or due to a service connected disability.  

In an October 2007 neurological consultation, the Veteran reported that he has never had good balance throughout his life and it seemed to be worsening.  He reported sometimes functioning better than other times without any obvious reason.  Upon examination, the consulting physician found the Veteran's cranial nerves intact but there was bilateral horizontal nystagmus on lateral gaze, as well as definite ataxia and mild dysmetria.  The consulting physician reported that he suspected that the Veteran has a mild genetic cerebellar ataxia, which would account for his lifelong symptoms with slow progression.  The physician noted that the Veteran's symptoms are not particularly severe and he does not require any special treatment at that time, but that it was important to keep an eye on the Veteran's diabetes, as this may produce some progressive neuropathy that will add to his imbalance.

During the March 2016 VA examination, the Veteran reported having had balance problems since age 14.  He had intermittent bouts of dizziness over the past several years.  He stated he is somewhat "wobbly" on his feet and his balance issues bother him more than his dizziness.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  This opinion was based on the fact that the Veteran reported developing mild limb ataxia in his youth prior to his military service, and the slight to mild generalized ataxia had insidiously progressed a small amount throughout his lifetime.  The examiner noted that the Veteran's service treatment record on January 25, 1953, clearly stated that his in-service shrapnel wounds had "no major artery or nerve involvement."  Additionally, the October 2007 consultation examination results were consistent with cerebellar ataxia.  The examiner determined that the Veteran's disability is a congenital disorder and he could not find any aggravating factors related to his military service.  Therefore, the examiner found it was less likely than not that the Veteran's congenital cerebellar ataxia was aggravated by superimposed injury during military service, which included combat service.

In August 2017, the examiner provided an addendum to clarify his findings regarding the Veteran's congenital disorder.  Noting the Veteran's statements that his slight cerebellar ataxia was noted in his youth, the disorder consistently increased with normal aging, making this abnormality more of a static congenital-developmental defect rather than a progressive disease.  The examiner did not find any super-imposed disorders during the Veteran's active duty service.  In review of the Veteran's records and his previous examination, the examiner believed that there was clear and unmistakable evidence that the disorder was not aggravated during active service.  Furthermore, the examiner did not find the Veteran's service connected disabilities, which include disabilities of the left knee, left thigh, right thigh, and tinnitus, to be causally related to his cerebellar ataxia or that his cerebellar ataxia was permanently made worse by his service connected disabilities.

As stated by the VA examiner in the August 2017 examination, the Veteran's cerebellar ataxia is a congenital defect.  This disorder existed prior to entry into service, as reported by the Veteran.  The medical evidence also shows the congenital disorder existed prior to active duty service.  Since the congenital disorder is a defect and not a disease, the Veteran's presumption of soundness at entry into service is defeated.  No superimposed injury or disease was found during service.  Therefore, service connection for the Veteran's balance disorder is not warranted.  Furthermore, as there was no competent evidence to show a causal relationship between the Veteran's service connected disabilities and the balance disorder or that the balance disorder was worsened by the service connected disabilities, service connection on a secondary basis is also not warranted.  To the extent that the Veteran alleges the pre-existing congenital disorder being worsened during active duty, the Board finds such allegations to be without probative value.  As a lay person, the Veteran is not competent to provide evidence regarding complex medical matters such as whether a pre-existing congenital disorder progressed at an abnormally high rate during service.  The service treatment records are silent as to any evidence that the Veteran's balance disorder increased, in any way, during active duty.  

For all the foregoing reasons, the claim for service connection for a balance disorder, to include as secondary to service-connected residuals of a shell fragment wound to the left knee, must be denied.  There is no doubt to be resolved in the Veteran's favor on any point material to this determination.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361(1993).

When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).

In the November 2012 remand, the Board found that a TDIU claim had been reasonably raised by the Veteran and his representative.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently service connected for residuals of a shell fragment wound to the left knee at 10 percent, residuals of a shell fragment wound  associated with scars to the left posterior thigh in muscle group XIII at 10 percent, residuals of a shell fragment wound  associated with scars to the right posterior thigh in muscle group XIII at 10 percent, a scar on the left posterior thigh from residuals of a shell fragment wound at 0 percent, residual damage to the left femoral cutaneous nerve with severe impairment associated with a scar on the left posterior thigh from residuals of a shell fragment wound at 10 percent, tinnitus at 10 percent, scars on the right thigh from residuals of a shell fragment wound at 0 percent, and a scar on the right upper arm from residuals of a shell fragment wound at 0 percent.  The Veteran's assigned combined evaluation for compensation is 50 percent.  Hence, the criteria set forth in 38 C.F.R. § 4.16(a) are not met.

If the applicable percentage standards set forth in 38 C.F.R. § 4.16(a) are not met, but evidence indicates that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities, the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board cannot assign an extraschedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board must specifically adjudicate whether to remand a case for referral to the Director of the Compensation Service for consideration of an extraschedular TDIU.  Thun v. Peake, 22 Vet. App. 111 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).

In order to prevail on an extraschedular basis, the record must reflect some factor that takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether one can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, the Board finds that the evidence fails to show that the Veteran's service connected disabilities and the symptomology associated with it is outside the norm.  The Veteran has not alleged such a fact pattern and the Board has not found any evidence indicative of such a fact pattern.  

The evidence of record shows that the Veteran worked as a maintenance mechanic for several years before retiring in 2004.  In August 2000, the Veteran submitted a Notice of Disagreement not related to the current claims and described the difficulties of working with his service connected disabilities.  During a January 2002 Board hearing unrelated to the current claims, the Veteran had testified that his service connected disabilities interfered with his ability to perform some of his duties at work and even lost him at least 15 to 20 days of work.

Based on a review of the medical findings, the Board does not find that the Veteran's service-connected disabilities precluded his ability to obtain or maintain substantially gainful employment.  During a June 2011 VA examination, the Veteran reported being able to perform his typical maintenance type duties and activities at work.  The only problem identified was issues with activities of daily living that required the Veteran to reach over his head or wash his back.  During a March 2016 VA tinnitus examination, the Veteran denied any disruption to his daily activities as related to the tinnitus.  The Board acknowledges that the Veteran did have disabilities that interfered with his ability to perform his duties.  However, the vertigo and disequilibrium symptoms for which the Veteran received doctor's notes in 2003 are not service connected, and therefore cannot be the basis for extraschedular consideration for TDIU.  There is no medical evidence that demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  In this case, neither the lay nor the medical evidence suggests that the Veteran in unable to perform the mental and/or physical acts of employment due to service-connected disability.  Therefore, referral for TDIU for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  
38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.



ORDER

Service connection for a balance disorder is denied.

A total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


